Winslow, J.
The plaintiff brought an action to enforce a money judgment obtained in another state (Kunze v. Kunze, 94 Wis. 54), and filed a- notice of pendency of action in the office of the register of deeds, stating that the action affected the title to certain described real estate owned by the defendant. The circuit court, upon motion, vacated and set aside the Us pendens, and the plaintiff appealed. The-appeal must be dismissed. The order is not appealable,, under ch. 212, Laws of 1895.
By the Court.— Appeal dismissed.
A motion by the appellant to offset the judgment for costs in her favor on the former appeal against the judgment herein was granted April 7, 1897.